

117 HR 2397 IH: Protection from Cumulative Emissions and Underenforcement of Environmental Law Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2397IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. DeGette introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo advance environmental justice by addressing cumulative impacts and underenforcement, and for other purposes. 
1.Short titleThis Act may be cited as the Protection from Cumulative Emissions and Underenforcement of Environmental Law Act of 2021.   2.Public health risks associated with cumulative environmental stressors (a)Proposed protocol (1)PublicationNot later than 180 days after the date of enactment of this section, the Administrator shall publish a proposal for a protocol for assessing and addressing the cumulative public health risks associated with multiple environmental stressors. 
(2)Environmental stressorsThe environmental stressors addressed under the proposed protocol published under paragraph (1) shall include— (A)impacts associated with global climate change, including extreme heat, extremes in temperature change, drought, wildfires, sea level rise, flooding, storms, water shortage, food shortage, ecosystem disruption, and the spread of infectious disease; 
(B)exposure to pollutants, emissions, discharges, waste, chemicals, or other materials subject to regulation under the Clean Air Act, the Federal Water Pollution Control Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the Solid Waste Disposal Act, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Emergency Planning and Community Right-to-Know Act of 1986, and other laws administered by the Administrator; and (C)other environmental stressors determined by the Administrator to impact public health. 
(3)Public comment and hearingsDuring the 90 days following publication of the proposed protocol under paragraph (1), the Administrator shall— (A)allow for public comment on such proposed protocol; and 
(B)hold at least 4 public hearings on such proposed protocol at times and in locations intended to maximize public input.  (b)Final protocolNot later than 1 year after the date of enactment of this section, the Administrator shall— 
(1)finalize the proposed protocol published under subsection (a) by revising such proposed protocol as the Administrator determines necessary based on public comments received in writing and during the public hearings held pursuant to such subsection; and  (2)publish in the Federal Register the final protocol for assessing and addressing the cumulative public health risks associated with multiple environmental stressors.  
(c)ImplementationNot later than 3 years after the date of enactment of this section, the Administrator shall implement the final protocol described in subsection (b). 3.Environmental justice for communities overburdened by environmental violations (a)Identification of communitiesNot later than 180 days after the date of enactment of this section, the Administrator shall, in consultation with co-regulators in State and local agencies, identify at least 100 communities— 
(1)that are environmental justice communities; and (2)in which there have been, over the previous 5 years, a number of violations of environmental law that the Administrator determines to be greater than the national average of such violations. 
(b)Analysis and recommendationsNot later than 1 year after the date of enactment of this section, with respect to each community identified under subsection (a), the Administrator shall— (1)undertake an analysis of the conditions that have led to the number of violations described in subsection (a)(2), including through engagement with the residents of each such community; 
(2)identify the root cause of the number of violations described in subsection (a)(2); and (3)identify measures that the Administrator shall take, in coordination with co-regulators in State and local agencies, to reduce the number of violations of environmental law to a number that the Administrator determines to be significantly below the national average. 
(c)ImplementationNot later than 2 years after the date of enactment of this section, the Administrator shall complete the implementation of the measures identified under subsection (b)(3). 4.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average population of that category for the State in which the community is located: 
(A)Black. (B)African American. 
(C)Asian. (D)Pacific Islander. 
(E)Other non-White race. (F)Hispanic. 
(G)Latino. (H)Linguistically isolated. 
(3)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing higher or more adverse human health or environmental effects. (4)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of— 
(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and (B)200 percent of the Federal poverty line. 
(5)Tribal and indigenous communityThe term Tribal and indigenous community means a population of people who are members of— (A)a federally recognized Indian Tribe; 
(B)a State-recognized Indian Tribe; (C)an Alaska Native or Native Hawaiian community or organization; or 
(D)any other community of indigenous people located in a State. 